Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 7/26/2021.
	Claims 1-6 and 9-13 are pending.  Claims 6 and 9-13 are withdrawn from consideration as being drawn to a non-elected invention.
	The previous rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 102909031) is maintained in view of applicant’s amendment.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed process is materially different from and non-obvious in view of Zhou, especially both the time and temperatures of the heating steps are different from the process recited in claim 1.  These differences are substantial, and they are not obvious in view of any teaching of Zhou, or to any person of skill in the art.
The examiner respectfully disagrees with applicant’s amendment.  Firstly, the present claim uses transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Therefore, even though Zhou’s process comprises three heating steps, Zhou’s disclosure is still within the scope of the claim.  The process of Zhou involves a heating step to evaporate the solvent to obtain a dried material, and a heating step to anneal the dried material, these steps are similar to the claimed 
The recitation in the claim “suitable for removing pollutants from wastewater” is directed to the intended use of a product.  The law held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pore structure, disappearance of the nanopore structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The catalysts of obtained by the process of Zhou are shown in Figure 2, which shows that the preparation process can replicate the mesoporous structure of the KIT-6 template well, and the preparation has a well-developed mesoporous structure.  The developed mesoporous structure of the prepared Mn-Fe composite oxide catalyst provides superior conditions for the adsorption and activation of reactant molecules, and also provides superior conditions for the diffusion and migration of reactant and product molecules in the catalyst (para 0061).  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
9/16/2021